Citation Nr: 9928552	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a reduction in the rating for residuals of a 
pneumothorax from 20 percent to zero percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which effectuated a proposal to 
reduce the veteran's disability rating for residuals of a 
pneumothorax from 20 percent to the noncompensable (zero 
percent) level.


FINDINGS OF FACT

1.  By rating decision in October 1991, service connection 
was established for residuals of a pneumothorax and a 20 
percent evaluation was assigned, effective as of July 1991.

2.  In August 1998, the RO proposed to reduce the veteran's 
residuals of a pneumothorax from 20 percent to zero percent; 
the veteran was notified of that proposal and given 60 days 
in which to submit additional evidence.  

3.  By rating decision in October 1998, the disability rating 
for the veteran's residuals of a pneumothorax was reduced 
from 20 percent to zero percent, effective as of January 
1999.

4.  The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 20 percent 
to noncompensable.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
the veteran's residuals of a pneumothorax have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344, 
Diagnostic Code 6818 (prior to October 7, 1996), Diagnostic 
Code 6843 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for residuals 
of a pneumothorax from 20 percent to zero percent was proper 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 38 
U.S.C.A.           § 5107(a).  The Board also finds that the 
RO satisfied the procedural requirements for rating 
reductions, set forth in 38 C.F.R. § 3.105(e) and (h) (1998), 
regarding notice and an opportunity for a predetermination 
hearing.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  That regulation 
provides, in summary, that: (1) the entire record of 
examinations and the medical history must be reviewed to 
ascertain whether the recent examination was full and 
complete; (2) examinations that are less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction; (3) ratings on 
account of diseases subject to temporary and episodic 
improvements will not be reduced on any one examination 
except where all evidence warrants a conclusion of sustained 
improvement and that such improvement will be maintained 
under ordinary conditions of life.  See 38 C.F.R.   § 
3.344(a).  Furthermore, after according due consideration to 
all the evidence discussed above, if doubt remains, then the 
rating agency will continue the rating in effect, pending 
reexamination.  See 38 C.F.R. § 3.344(b).  Subsections (a) 
and (b) of section 3.344 apply to ratings which have 
continued for 5 years or more at the same level.  See 38 
C.F.R. § 3.344(c).  The duration of a rating is measured from 
the effective date assigned for that rating until the 
effective date of the actual reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993).

In other words, pursuant to the above provisions, "the RO 
and Board are required in any rating reduction case to 
ascertain, based on a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Moreover, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; 38 C.F.R. 
§§ 4.2, 4.10.  Furthermore, a claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that the preponderance of the 
evidence supports the reduction.  Id., citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board cautions 
that a rating reduction case is not a rating increase case.  
Id., citing Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Initially, the Board notes that a 20 percent evaluation for 
the veteran's service-connected residuals of a pneumothorax 
was in effect from July 1991 to January 1999.  Thus, as this 
rating has been in effect for over 5 years, the provisions of 
38 C.F.R. § 3.344(a) and (b) are applicable.

The history of the veteran's disability due to residuals of a 
pneumothorax is as follows.  Service medical records reflect 
that the veteran suffered two spontaneous pneumothorax of the 
left lung in 1985, and was treated with a chest tube 
following each incident.  Thereafter, the veteran experienced 
sharp pain in his left lateral thorax and left anterior 
chest.  A pulmonologist indicated that the veteran would 
probably have chronic pain secondary to the scarring of his 
pleura and would probably not be able to continue in the 
military.  The veteran was subsequently given a medical 
discharge.

A report from a VA examination performed in October 1991 
includes the veteran's complaints of intermittent pain in his 
left chest which greatly limited his activities.  The veteran 
related that he was forced to quit two jobs as a result of 
pain he experienced while lifting.  He commented, however, 
that he was currently employed at a plastics factory where he 
continued to experience pain in his left chest with lifting.  
He also reported that he experienced extreme fatigue, which 
he commented was unusual for him.  On physical examination, 
the lungs were clear to auscultation and the shape of the 
chest was normal.  A well-healed thoracotomy scar was located 
on the left side of the chest with several well-healed chest 
tube scars.  The veteran reported some tenderness to 
palpation over the ribs adjacent to the thoracotomy scar, but 
there was no swelling, atrophy, or limitation of motion.  
Pulmonary function testing showed forced vital capacity to be 
102 percent predicted, with an FEV1 value of 94 percent 
predicted.  X-rays of the chest showed evidence of an old 
granulomatous disease, with no evidence of pneumothorax or 
pneumonia.  Based on these findings, the diagnoses were (1) 
chronic pain syndrome related to pleurodesis; (2) dramatic 
decrease in ability to do physical activities secondary to 
#1; (3) adjustment reaction to #2; and (4) chronic fatigue 
probably related to anxiety and depression secondary to #3.

Based on the foregoing, a November 1991 rating decision 
granted service connection for residuals of a left 
pneumothorax with residual pain and fatigue.  The RO rated 
this disability by analogy under Diagnostic Code 6818 and 
assigned a 20 percent evaluation.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 6818 provides a 20 percent evaluation 
is where there is a bullet or missile retained in the lung, 
with pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or lower 
chest expansion.  See 38 C.F.R. § 4.97, Diagnostic Code 6818 
(prior to October 7, 1996).  In reaching its decision, the RO 
resolved all reasonable doubt in the veteran's favor and 
accepted his complaints of pain in his chest.  The RO also 
indicated that there was no indication that improvement was 
likely.

A June 1997 rating decision denied the veteran's claim for an 
evaluation in excess of 20 percent for residuals of a 
pneumothorax.  That decision was based on a May 1997 VA 
examination report, which includes the veteran's statements 
that he suffered from episodes of bronchitis every few 
months.  The veteran also added that he experienced three to 
four bronchial attacks during the prior six months, some of 
which required antibiotics.  Although no definite evidence of 
bronchospasm was shown, the veteran had been provided an 
albuterol inhaler by the VA.  It was noted that he was shown 
to be positive for tuberculin in May 1997.  Examination at 
that time revealed the thoracotomy scar to be comfortable, 
nontender and without pain on raising the arms over the head.  
Percussion and auscultation was entirely negative.  Sounds 
were not distant, expiration was not prolonged and no rales 
were present.  A pulmonary function test which accompanied 
this report disclosed an FEV1 value of 86 percent of 
predicted value, with an FEV1/FVC value of 79 percent.  The 
diagnoses were (1) spontaneous pneumothorax two times in 1986 
with subsequent thoracotomy for pleural abrasion with good 
expansion and no recurrence; (2) frequent episodes of 
bronchitis, treated with antibiotics; and (3) recent 
discovery of positive tuberculin.

The veteran was provided an additional examination by the VA 
in August 1998.  The veteran denied having a productive cough 
but reported a small amount of chronic sputum production.  He 
stated that he occasionally had blood-tinged sputum 
associated with bronchitis.  He denied any weight loss or 
anorexia, but indicated that he was unable to remain as 
active as he had in the past.  In particular, he said that he 
would experience shortness of breath while playing softball 
and was unable to stay under water for as long as he used to.  
He reported that he had an albuterol inhaler for occasional 
shortness of breath, but that it made his breathing worse.  
Physical examination revealed a well-healed, nontender scar 
over the left chest wall in the mid-axillary line which 
measured 10 centimeters in length by 1 centimeter in width.  
Two other nontender lesions were located at the site of the 
previous chest tube insertions which measured 1 centimeter.  
The lungs were clear to auscultation in all fields 
bilaterally, with slightly diminished breath sounds in the 
left lung base and no wheezing present.  Pulmonary function 
testing showed a forced expiratory capacity of 95 percent of 
the predicted value, and an FEV1/FVC value of 84 percent.  
The overall spirometry was normal with normal flow volume 
loop.  The diagnosis was "history of spontaneous 
pneumothorax on two occasions in 1988 status post pleurodesis 
with normal pulmonary function test at this time."

The veteran also submitted several written statements on 
behalf of his appeal.  In two VA Forms 9 (Appeal to Board of 
Veterans' Appeals) received in February 1999, the veteran 
essentially alleged that he still suffered from pain and 
difficulty breathing with any kind of physical activity.  He 
also said that he took  800 milligrams of Motrin four times a 
day for pain.

Based on the foregoing evidence, an August 1998 rating 
decision proposed to reduce the veteran's rating for his 
disability due to residuals of a pneumothorax from 20 percent 
to zero percent.  In compliance with the due process 
requirements of 38 C.F.R. § 3.105(e) and (h), the RO notified 
the veteran of the proposed reduction in a letter dated in 
April 1998.  However, the veteran presented no further 
evidence or argument in response to the proposed reduction.  
The Board notes that a hearing was scheduled to take place at 
the RO in March 1999; however, the veteran canceled his 
hearing request and did not request that it be rescheduled.  
As a result, an October 1998 rating decision formalized the 
proposed reduction.  The veteran disagreed with that 
decision, which is the subject of this appeal.

Thereafter, the veteran submitted various VA radiographic 
reports dated from October 1991 through October 1998.  These 
reports essentially show the veteran's lungs to be negative 
for pneumonia or pleural effusion.  No further evidence was 
submitted by the veteran.

The Board notes here that certain portions of 38 C.F.R. Part 
4 pertaining to the rating criteria for respiratory 
disabilities were changed subsequent to the initial grant of 
service connection and assignment of the original 20 percent 
rating.  Specifically, on September 5, 1996, the VA published 
a final rule, effective October 7, 1996, to amend the section 
of the Schedule for Rating Disabilities dealing with 
respiratory disabilities.  61 FR 46720, Sept. 5, 1996.  
However, for reasons hereinafter explained, the Board need 
not enter into any discussion of the various rating criteria 
applicable in this case. 

In reviewing the evidence outlined above, the Board observes 
that the overall clinical findings contained in reports of 
examinations conducted by the VA in May 1997 and August 1998 
are essentially consistent with those contained in the VA 
medical examination performed in October 1991, which was the 
basis for the RO's initial grant of the 20 percent evaluation 
in this case.  In this respect, the October 1991 examination 
report showed the veteran's lungs to be clear to 
auscultation, with no significant findings on pulmonary 
function testing.  However, the 20 percent rating assigned by 
the RO appears to have been based on the veteran's complaints 
of pain and tenderness in his chest, which the veteran 
claimed dramatically limited his ability to perform physical 
activities.  Likewise, when examined by the VA in May 1997 
and August 1998, the veteran continued to report that his 
service-connected residuals of a pneumothorax interfered with 
his ability to perform physical activities.  While these 
reports do not include the veteran's complaints of pain and 
discomfort, such complaints are clearly documented by the 
veteran in two VA Forms 9 dated in February 1999.  

Under the circumstances, the Board cannot conclude that the 
preponderance of the evidence shows a material improvement in 
the veteran's service-connected residuals of a pneumothorax 
that is reasonably certain to be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 
Vet. App. at 413.  While the RO appears to have focused on 
the results of pulmonary function tests, it appears that the 
initial grant of 20 percent was based essentially on the 
complaints of pain and fatigue.  Accordingly, the veteran is 
entitled to restoration of the 20 percent evaluation for his 
service-connected residuals of a pneumothorax. 


ORDER

Restoration of a 20 percent disability evaluation for the 
veteran's service-connected residuals of a pneumothorax is 
warranted.  The appeal is granted to this extent. 




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

